              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 1 of 7



 1                                                                    The Honorable Robert J. Bryan

 2

 3

 4

 5
                          BEFORE THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     UGOCHUKWU GOODLUCK NWAUZOR,
 8   FERNANDO AGUIRRE-URBINA,                              No. 17-cv-05769-RJB
     individually and on behalf of all those
 9   similarly situated,                                   Plaintiffs' Opposition to Defendant's
                                                           Motion to Exclude Expert Testimony of
10          Plaintiffs,                                    Christopher Strawn

11                  v.

12   THE GEO GROUP, INC., a Florida
     corporation,
13
            Defendant.
14
             Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando Aguirre-Urbina respond to
15
     Defendant The GEO Group Inc.’s Motion to Exclude Expert Testimony of Christopher Strawn
16
     as follows:
17
                                          INTRODUCTION
18
            Plaintiffs wish to introduce the testimony of expert Christopher Strawn in order to assist
19
     the jury in understanding the complex system of immigration laws, policies, and procedures
20
     that has caused them to become detained at Defendant’s facility. Mr. Strawn’s testimony is both
21
     relevant and reliable, and should be admitted under Federal Rule of Evidence 702.
22

23

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 1
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 2 of 7



 1          A.      Mr. Strawn’s testimony should be admitted because it is relevant.

 2          When assessing relevance, the ultimate question is whether the testimony will “assist

 3   the trier of fact to understand the evidence or to determine a fact in issue.” Daubert v. Merrell

 4   Dow Pharmaceuticals, Inc., 509 U.S. 579, 591 (1993) (quoting F.R.E. 702) (internal quotations

 5   omitted). “In the Ninth Circuit,‘[t]he general test regarding the admissibility of expert

 6   testimony is whether the jury can receive ‘appreciable help’ from such testimony.’” Easton v.

 7   Asplundh Tree Experts, Co., No. C16-1694-RSM, 2017 WL 4005833, at *4 (W.D. Wash. Sept.

 8   12, 2017) (quoting United States v. Gwaltney, 790 F.2d 1378, 1381 (9th Cir. 1986)).

 9          The Defendant argues that Mr. Strawn’s testimony is “irrelevant to the issues that will

10   be before a jury,” namely, whether detainees are employees under the Washington Minimum

11   Wage Act. Dkt. #219 at p. 3. Far from being irrelevant, however, Mr. Strawn’s testimony is

12   necessary to allow the jury to fully understand the evidence. Immigration law underlies the

13   entire case. Comprehending, for example, why the Plaintiffs are housed at Defendant’s facility

14   requires a basic knowledge of the notoriously complex U.S. immigration system. “With only a

15   small degree of hyperbole, the immigration laws have been termed ‘second only to the Internal

16   Revenue Code in complexity.’ [] A lawyer is often the only person who could thread the

17   labyrinth.” Castro-O'Ryan v. U.S. Dep't of Immigration & Naturalization, 847 F.2d 1307, 1312

18   (9th Cir. 1987) (citing E. Hull, Without Justice For All 107 (1985)). Mr. Strawn’s testimony will

19   provide necessary background information which is outside the scope of the general knowledge

20   and experience of an ordinary layperson. As a result, he will provide “appreciable help” to the

21   jury and his testimony should be admitted.1

22   1   Plaintiffs note that although Defendant now appears to concede that Plaintiffs’ ability to
         become work authorized is irrelevant, it has previously argued otherwise. In Defendant’s
23       Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. #91, GEO argued for conflict
         preemption because it said that Washington’s Minimum Wage Act conflicts with the
24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 2
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 3 of 7



 1          B.      Mr. Strawn’s testimony should be admitted because it is reliable.

 2          Federal Rule of Evidence 702 provides that expert testimony is admissible when the

 3   witness is “qualified as an expert by knowledge, skill, experience, training, or education.” The

 4   rule “expressly contemplates that an expert may be qualified on the basis of experience. In

 5   certain fields, experience is the predominant, if not sole, basis for a great deal of reliable expert

 6   testimony.” FRE 702 advisory committee’s note to 2000 amendment. Mr. Strawn graduated

 7   from Harvard Law School and has been practicing immigration law for approximately 17 years.

 8   In addition to his work as a staff attorney at the Northwest Immigrant Rights Project, Mr.

 9   Strawn directs the Immigration Law Clinic at the University of Washington School of Law.

10   Dkt. #220-1 p. 1. Mr. Strawn permissibly bases his testimony in large part on this experience.

11   Strawn Dep. 21:17.

12          The Defendant argues on the one hand that Mr. Strawn’s testimony is completely

13   irrelevant to the issues in this case, while on the other hand it argues that he is impermissibly

14   rendering legal opinions on ultimate issues. Dkt. #219 p. 4. Defendant is wrong on both counts.

15   Mr. Strawn’s testimony provides important background information on the laws, policies, and

16   procedures governing the U.S. immigration system. While it may contain some legal

17   conclusions, these conclusions do not tell the jury how it must decide the ultimate issues of the

18   case. Plaintiffs acknowledge that “when the purpose of [expert] testimony is to direct the jury's

19   understanding of the legal standards upon which their verdict must be based, the testimony

20
        execution of the Immigration Reform and Control Act’s “comprehensive prohibition on alien
21      employment.” Dkt. #91 at p. 23. GEO states that this prohibition “prevents [it] from
        employing any detainee who lacks work authorization, which plainly includes many, if not
22      all, detainees at [the Northwest Detention Center].” Id. Plaintiffs have no guarantee that the
        Defendant will not take up such an argument again in the future. Therefore, Mr. Strawn’s
23      testimony is relevant.

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 3
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 4 of 7



 1   cannot be allowed. In no instance can a witness be permitted to define the law of the case.”

 2   Specht v. Jensen, 853 F.2d 805, 810 (10th Cir. 1988) (emphasis added). Mr. Strawn’s testimony

 3   does not speak to the legal standards governing Washington’s Minimum Wage Act. He does not

 4   provide an expert opinion regarding whether the Plaintiffs are employees of GEO. His

 5   testimony is instructive rather than prescriptive, and should be permitted to assist the jury.

 6          In addition, the legal conclusions reached by Mr. Strawn are permissible because they

 7   educate the jury regarding general principles of immigration law. “[A] witness may refer to the

 8   law in expressing an opinion without that reference rendering the testimony inadmissible.

 9   Indeed, a witness may properly be called upon to aid the jury in understanding the facts in

10   evidence even though reference to those facts is couched in legal terms.” Specht, 853 F.2d at

11   809. When assessing reliability in the context of “the venerable practice of using expert

12   testimony to educate the factfinder on general principles . . . Rule 702 simply requires that: (1)

13   the expert be qualified; (2) the testimony address a subject matter on which the factfinder can

14   be assisted by an expert; (3) the testimony be reliable; and (4) the testimony ‘fit’ the facts of the

15   case.” FRE 702 advisory committee’s note to 2000 amendment. “The expert's testimony must

16   be grounded in an accepted body of learning or experience in the expert's field, and the expert

17   must explain how the conclusion is so grounded.” Id. (citing American College of Trial

18   Lawyers, Standards and Procedures for Determining the Admissibility of Expert Testimony

19   after Daubert, 157 F.R.D. 571, 579 (1994)).

20          Transactional Records Access Clearinghouse (“TRAC”) data is reasonably relied upon

21   by experts in the field of immigration law. For example, TRAC’s data is cited by Circuit Courts

22   in numerous published opinions. See C.J.L.G. v. Barr, 923 F.3d 622, 630 (9th Cir. 2019); Islas -

23   Veloz v. Whitaker, 914 F.3d 1249, 1252 (9th Cir. 2019); Genego v. Barr, 922 F.3d 499, 502 n.2

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 4
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 5 of 7



 1   (2d Cir. 2019); Hu v. Holder, 579 F.3d 155, 159 (2d Cir. 2009); L.D.G. v. Holder, 744 F.3d

 2   1022, 1032 (7th Cir. 2014); J. E. F.M. by & through Ekblad v. Whitaker, 908 F.3d 1157, 1165

 3   n.9 (9th Cir. 2018); Galarza v. Szalczyk, 745 F.3d 634, 646 n.1 (3d Cir. 2014); Enying Li v.

 4   Holder, 738 F.3d 1160, 1171 (9th Cir. 2013); Guerrero-Sanchez v. Warden York Cty. Prison,

 5   905 F.3d 208, 226 n.14 (3d Cir. 2018); United States v. Castro-Verdugo, 750 F.3d 1065, 1074

 6   (9th Cir. 2014). While the TRAC data may have limitations, just like any other data, this does

 7   not make it an inappropriate source for Mr. Strawn to consult in order to provide general

 8   information about the immigration system to the jury. Any limitations simply go to the weight

 9   that the jury may give his testimony, not to its admissibility.

10           Finally, GEO will have ample opportunity to cross-examine Mr. Strawn about his

11   knowledge and experience, and he should not be required to disclose the names of the clients

12   from which he has drawn his experience. Such information is both protected, see Wash. Rule of

13   Professional Conduct 1.6, and irrelevant to the expertise of the witness.

14                                              CONCLUSION

15           Because Mr. Strawn’s testimony is both relevant to provide the jury with an overview of

16   U.S. immigration law, and reliable due to his years of experience representing noncitizen

17   clients at the very facility that is the subject of this litigation, this Court should deny

18   Defendant’s motion to exclude his expert testimony.

19

20

21

22

23

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 5
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 6 of 7



 1          Respectfully submitted this 13th day of January, 2020.

 2

 3                                           OPEN SKY LAW, PLLC

 4

 5
                                                   /s/ Devin T. Theriot-Orr
                                             Devin T. Theriot-Orr, WSBA 33995
 6
                                             20415 72nd Ave. S., Ste. 110
 7                                           Kent, WA 98032
                                             Ph.       (206) 962-5052
 8                                           Fax       (206) 681-9663
                                             Em.       devin@opensky.law
 9
                                             SCHROETER GOLDMARK & BENDER
10
                                             Adam J. Berger, WSBA #20714
11                                           Lindsay L. Halm, WSBA #37141
                                             Jamal N. Whitehead, WSBA #39818
12                                           810 Third Avenue, Suite 500
                                             Seattle, WA 98104
13                                           Tel: (206) 622-8000
                                             berger@sgb-law.com
14                                           halm@sgb-law.com
                                             whitehead@sgb-law.com
15
                                             THE LAW OFFICE OF R. ANDREW FREE
16                                           Andrew Free (Pro Hac Vice)
                                             PO Box 90568
17                                           Nashville, TN 37209
                                             Tel: (844) 321-3221
18                                           Fax: (615) 829-8959
                                             andrew@immigrantcivilrights.com
19
                                             MENTER IMMIGRATION LAW PLLC
20                                           Meena Menter, WSBA #31870
                                             8201 – 164th Avenue NE, Suite 200
21                                           Redmond, WA 98052
                                             meena@meenamenter.com
22
                                             Class Counsel
23

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 6
     No. 17-cv-05769-RJB
              Case 3:17-cv-05769-RJB Document 236 Filed 01/13/20 Page 7 of 7



 1                                        Certificate of Service

 2          I certify that on January 13, 2020, I electronically filed the foregoing document,

 3   together with all attachments, with the Clerk of the Court for the Western District of

 4   Washington using the CM/ECF system, which will send notification of such filing to the

 5   following:

 6    Devin T. Theriot-Orr                         R. Andrew Free
      OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
 7    20415 – 72nd Avenue South, Suite 110         PO Box 90568
      Kent, WA 98032                               Nashville, TN 37209
 8    devin@opensky.law                            andrew@immigrantcivilrights.com
      Attorney for Plaintiff                       Attorney for Plaintiff
 9
      Meena Menter                                 Joan K. Mell
10    MENTER IMMIGRATION LAW                       III BRANCHES LAW, PLLC
      PLLC                                         1019 Regents Boulevard, Suite 204
11    8201 – 164th Avenue NE, Suite 200            Fircrest, WA 98466
      Redmond, WA 98052                            joan@3ebrancheslaw.com
12    meena@meenamenter.com                        Attorney for Defendant
      Attorney for Plaintiff
13
      Colin L. Barnacle                            Christopher M. Lynch
14    Ashley E. Calhoun                            US DEPARTMENT OF JUSTICE
      Christopher J. Eby                           Civil Division, Federal Programs Branch
15    Adrienne Scheffey                            1100 “L” Street NW
      Allison N. Angel                             Washington, D.C. 20005
16    AKERMAN LLP                                  christopher.m.lynch@usdoj.gov
      1900 Sixteenth Street, Suite 1700            Attorneys for Interested Party
17    Denver, CO 80202
      colin.barnacle@akerman.com
18    ashley.calhoun@akerman.com
      christopher.eby@akerman.com
19    allison.angel@akerman.com
      adrienne.scheffey@akerman.com
20    Attorneys for Defendant

21

22
                                                    /s/ Devin T. Theriot-Orr
                                                   Devin T. Theriot-Orr, WSBA 33995
23

24
     Plaintiffs' Opposition to Defendant's Motion to
     Exclude Expert Testimony of Christopher Strawn – 7
     No. 17-cv-05769-RJB
